Citation Nr: 0613935	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-29 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The appellant claims that the deceased had World War II 
service in the Armed Forces of the Philippines and the United 
States.  The appellant seeks benefits as the alleged 
deceased's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2003 decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which 
determined that the claimant was not entitled to VA death 
benefits because the deceased lacked status as a veteran.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the deceased in this case had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits 
based on qualifying service by the appellant's alleged 
deceased spouse have not been met.  38 U.S.C.A. §§ 101, 107, 
1310, 1541, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.1, 3.3, 3.5, 3.6, 3.40, 3.41, 3.203 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in 
their possession that pertains to the claim.

Moreover, the VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from 
providing assistance in obtaining evidence where the claimant 
is ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, because this decision results in a denial of the 
claim for basic eligibility as a veteran, any failure to 
provide notice as to the effective date and rating is 
harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

This case turns on whether the deceased had qualifying 
service.  Since the deceased is not considered a "veteran," 
he is not entitled to VCAA-related assistance and 
notification.  Absent any evidence from the appellant 
indicating otherwise, there is not need to further attempt to 
confirm the negative certifications already obtained from the 
service department.  As the law is dispositive in this case, 
the VCAA is not applicable.

However, assuming without deciding that the VCAA applies, the 
Board finds that each of the four content requirements of a 
VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the March 2003 letter, the rating decision, and the 
statement of the case informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the statement from the 
National Personnel Records Center denying record of the 
deceased's service.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA benefits.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided.

II.  Factual Background

The appellant contends in her January 2004 statement that the 
deceased served in the Philippine Army and the United States 
Armed Forces during World War II.  She stated further that 
the deceased was inducted into the military and guerrilla 
service in September 1942 in Caguiba, Camalig, Albay.  In 
support of her claim, she has submitted various documents 
which are to the effect that the deceased had service during 
World War II.  In an affidavit by the deceased dated August 
1998, the deceased states that he served in the "52nd 
Division 5th Military District USPIF Sandico Guerrilla 
Group" as a "corporal".

In March 1951, the RO requested verification of the claimed 
service.  In March 1951, the National Personnel Records 
Center certified that the "[s]ubject has no recognized 
guerrilla service nor was he a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States."

III.  Criteria

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a surviving spouse of a veteran.  The term 
"veteran" is defined in 38 U.S.C.A. § 101(2) as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  Under 38 C.F.R. §§ 3.40 and 3.41, 
certain service with the Commonwealth Army of the 
Philippines, with the Philippine Scouts, and guerrilla 
service is included for VA benefits purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
appropriate U.S. Service department if the evidence meets the 
following conditions:  (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. § 
3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

IV.  Analysis

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the appellant maintains that she 
is entitled to VA benefits based on the deceased's qualifying 
military service in the United States Armed Forces during 
World War II.  Although she has submitted evidence in support 
of her claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of her submissions consists of a 
document from a United States service department.  
Specifically, the appellant did not submit a DD Form 214, a 
Certificate of Release or Discharge from Active Duty, or an 
original Certificate of Discharge issued by a United States 
service department.  38 C.F.R. § 3.203(a)(1).

In March 1952, VA requested the service department to verify 
whether the deceased served in the U.S. Armed Forces in the 
Philippines.  The record illustrates that the service 
department certified that it had "no record of the deceased 
serving as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  This verification is binding 
on VA such that VA has no authority to change or amend the 
finding.  Duro, 2 Vet. App. at 532.

Since the service department certified that the deceased had 
no service in the U.S. Armed Forces in the Philippines, the 
Board finds that the deceased is not a "veteran" for VA 
benefits purposes and that the appellant is, thus, not 
eligible for benefits under the laws administered by VA.  As 
the law and not the evidence of record is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board regrets that a more favorable determination could 
not be made in this case.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to basic eligibility for VA benefits is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


